             Case 1:02-cr-05379-OWW Document 104 Filed 07/29/21 Page 1 of 1


 1 ERIN J. RADEKIN, SBN 214964
   1001 G Street, Suite 107
 2 Sacramento, CA 95814
   Telephone: (916) 504-3931
 3 Facsimile: (916) 447-2988
   Email: erinjradekin@gmail.com
 4
   Attorney for Defendant
 5 DALIA LIZETH ROMAN

 6

 7                              IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                          CASE NO. 1:02-CR-5379 OWW
11
                                  Respondent,
12                                                      ORDER RE: DISCLOSURE OF PRESENTENCE
                           v.                           INVESTIGATION REPORT
13
     DALIA LIZETH ROMAN,
14
                                 Defendant.
15

16
                                                      ORDER
17

18          Good cause appearing, and for the reasons set forth in the Motion for Disclosure of the

19 Presentence Report filed by present retained counsel, Erin J. Radekin, the defendant’s motion for

20 disclosure of the presentence investigation reports is GRANTED. It is hereby ordered that a copy of the
21
     presentence report be provided to Ms. Radekin.
22

23 IT IS SO ORDERED.

24      Dated:    July 28, 2021
25                                                    UNITED STATES DISTRICT JUDGE

26
27

28

                                                        1
30
